aa

‘uje6e - a]2AD84 aseajg ‘a}SeM JAWINSUOD-jsOd Wo apew s! edojaAua SIL 5

* Domestic only. ™ For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight Is 4 Ibs. ~

  
  

  
  

Us.
Ba eRe oe
MARTINSVILLE, VA
TED.
ic SERVICES
1008

 

PRESS FIRMLY TO SEAL PRESS FIRMLY TO SEAL pee RWOGR'?

$10.85

27401 a
R2304N117627-13

UNITED STATES
Bed POSTAL SERVICE. | poems —¥

URSA LOM ON inp.
. Brian D. Hill - Ally of QANON
P R O R | TY | | 310 Forest Street, Apt. 1
MAI L 7025 Ob40 oOob ob4 2515 , Martinsville, VA 24112

re Fs ca F

 
 

 

 

AI co rm) r on

# Date of delivery specified*

# USPS TRACKING™ included to many major
international destinations. GLE

* Ghyy TO:
= Limited international insurance. | :
= Pick up available. *

= Order supplies online.* G lerk of the Court
=Wh di 4 i ; 2 .
cnimiaiichelmayhesqiel, roseneauetee \ JS, District Court

seanine ances: 324 West Market Street, Suite 4
; Greensboro, NC 27401

 

* Domestic only

| ll | ll | | | | | l | | | EP14F Oct 2018

PSO00001000014 OD: 12 1/2x 91/2 USPS.COM/PICKUP |

 
 

ase 1° 135-Cr- - ocumen - We ane 70
